Citation Nr: 0431524	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-17 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as major depression with 
anxiety and panic attacks).

2.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In a June 2002 rating action issued in July 2002, 
the RO, in pertinent part, denied service connection for 
major depression, anxiety and panic attacks.  In June 2004, 
the RO granted service connection for low back strain and 
assigned an initial 10 percent rating, effective from May 17, 
2001.

In July 2004, the veteran failed to appear for a scheduled 
video conference hearing at the RO before a Veterans Law 
Judge, sitting in Washington, D.C.  As the appellant has not 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. 
§ 20.704(d) (2004).  The Board also notes that, in a 
statement dated August 1, 2004, the veteran indicated that 
the American Legion no longer represented him.

A preliminary review of the record indicates that the veteran 
may be raising a claim for service connection for post-
traumatic stress disorder (PTSD) due to witnessing the 
butchering of a goat in a training exercise or being mugged 
and shot in the face with a blank M16 round during active 
duty.  This issue is referred to the RO for clarification and 
appropriate action.  

Further, in various statements, the veteran has claimed that 
his back pain makes him unemployable.  Moreover, the April 
2002 VA general medical examiner indicated that the veteran 
has not worked since August 1998 by choice.  On the other 
hand, the April 2002 VA spine examiner stated that the 
veteran reported that he had tried various odd jobs but 
claimed he could not do them because of his back and the 
examiner added that he was very pessimistic that the veteran 
was going to get back to any steady work that required any 
type of manual labor, noting that the veteran was not trained 
at all for any other type of work.  The record also reflects 
that the veteran is receiving Social Security Administration 
(SSA) disability payments, but does not indicate for which 
disorder(s).  Thus, the issue of entitlement to total rating 
based on individual unemployability (TDIU) is referred to the 
RO for appropriate action.

In a statement dated August 2004, the veteran indicated that 
he "must appeal and file this notice of disagreement" (NOD) 
and stated that he was appealing service connection on his 
back injuries and the mental problems he had to live with 
caused by the U. S. Army.  The Board construes this statement 
as a substantive appeal to his service-connection claim for a 
psychiatric disorder and as an NOD to the initial 10 percent 
rating assigned for his low back strain.  These issues are 
addressed in the REMAND portion of this decision and will be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  VA will notify the veteran if further action is 
required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2004); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  
VAOPGCPREC 7-2004.  In particular, VA medical records show 
treatment for substance abuse and complaints that his low 
back pain has made him depressed.  The RO did not provide 
notice to the veteran that he might be granted service 
connection for a psychiatric disorder secondary to his 
service-connected low back disorder.

As noted above, the Board construed the veteran's August 2004 
statement as an NOD with a June 2004 rating decision, which 
granted service connection for low back strain and assigned 
an initial 10 percent rating.  The Board observes that the RO 
has yet to discuss this issue in a statement of the case 
(SOC).  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the Board finds an NOD has 
been submitted to a matter that has not been addressed in an 
SOC, the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. at 240-41.  The Board also 
observes that the rating criteria pertaining to lumbosacral 
strain were amended, effective September 26, 2003.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5237).  Any SOC should provide the 
veteran with the former and current schedular criteria for 
rating his low back disorder under 38 C.F.R. § 4.71a and, 
since the present appeal arises from initial disability 
rating for low back strain, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings for the veteran's service-
connected back disability; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Duty to Assist Considerations

The Board notes that the duty to assist includes obtaining 
non-VA and VA treatment records and SSA records and providing 
a VA medical examination or a medical opinion when necessary 
for an adequate determination.  The record also reflects that 
the veteran is receiving SSA disability payments, but does 
not indicate for which disorder(s).  On remand, the RO must 
attempt to obtain and associate the veteran's SSA records 
with the claims file.  VA medical records from the Lake City 
VA Medical Center (VAMC) dated from the April 2001 to March 
2002 have been associated with the record.  On remand, the RO 
should attempt to obtain any missing non-VA and VA treatment 
records from August 1978 to the present.  This is 
particularly important in cases where staged ratings are a 
possibility and where service connection is claimed and the 
only diagnosis is for substance abuse. 

Post-service VA medical records show inpatient polysubstance 
abuse reportedly linked by the veteran to his service-
connected low back strain/pain and alleged stressor events in 
service.  The Board observes that, in Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 
1340 (2001), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that 38 U.S.C.A. 
§ 1110 (West 2002) does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability (for example, low back strain), or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connection disability.  In 
that case, however, the Federal Circuit explained that 38 
U.S.C.A. § 1110 precluded compensation for primary alcohol 
abuse disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.  On remand, the veteran will be afforded a VA 
psychiatric examination to provide an opinion as to whether 
any psychiatric disorder found on examination may be related 
to service, to include as a result of witnessing the 
butchering of a goat in a training exercise or being mugged 
and shot in the face with a blank M16 round during active 
duty, or to his service-connected low back strain.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of any 
post-service private medical records 
concerning the veteran, which may be 
available.  The RO should then attempt to 
obtain missing post-service medical 
records concerning the veteran, to 
include treatment records from the 
chiropractors listed in the VA Form 21-
2142(JF) dated August 21, 2001 and the 
Lake City VA Medical Center from August 
1978 to the present .  If records are 
unavailable, please have the health care 
provider so indicate.  

2.  The RO should request the veteran's 
records from the SSA, to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the SSA so 
indicate.  

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
service-connection and increased rating 
claims; (2) about the information and 
evidence that VA has and/or will seek to 
provide; (3) about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  In 
particular, the RO must inform him that 
service connection may be awarded for a 
disability that is secondary to a 
service-connected disability.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues on 
appeal.

4.  After completion of 1 through 3 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric examination to determine the 
nature, extent and etiology of any 
psychiatric disorder found.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  The psychiatric 
examiner should determine whether any 
psychiatric disorder(s) is present, and, 
if so, the correct diagnostic 
classification and etiology of any 
disorder found.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The examiner must 
provide a multi-axial assessment, 
including the assignment of a Global 
Assessment Functioning (GAF) score and an 
explanation of what the score represents.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
provide explicit responses to the 
following questions:

(a)  Does the veteran have a psychiatric 
disorder?

(b)  If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder: (1) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of witnessing the butchering of 
a goat in a training exercise or being 
mugged and shot in the face with a blank 
M16 round during active duty, or (2) was 
caused, or aggravated, by his service-
connected low back strain.  If it is not 
possible to separate the effects of one 
psychiatric disorder from another, or the 
veteran's substance abuse is determined 
to be secondary to his service-connected 
low back disorder, the examiner should so 
state.

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

5.  The RO should issue the veteran a 
statement of the case as to the issue of 
entitlement to an initial rating in 
excess of 10 percent for low back strain.  
In particular, the RO's review should 
include consideration of the provisions 
of the former and current spine rating 
criteria; and all applicable diagnostic 
codes under 38 C.F.R. § 4.71a, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.56 (2004), and staged ratings for 
the veteran's low back strain.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran the 
requisite period of time for a response.

6.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




